ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Autonomous Solutions, Inc.                   )      ASBCA No. 59131
                                             )
UnderContractNos. W56HZV-04-C-0017 )
                  W56HZV-04-C-0705 )
                  NOO 174-07 -C-004 7 )

APPEARANCE FOR THE APPELLANT:                       Daniel K. Brough, Esq.
                                                     Bennett Tueller Johnson & Deere, LLC
                                                     Salt Lake City, UT

APPEARANCE FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney

                                ORDER OF DISMISSAL

       Appellant appealed from a 16 October 2013 contracting officer's final decision
and the Board docketed the appeal as ASBCA No. 59131. By letter dated 27 January
2014, appellant requested to withdraw its appeal, stating that it had received notice from
the government that the 16 October 20 13 decision had been rescinded and withdrawn,
rendering the appeal moot. Appellant further represented that government counsel does
not object to appellant's withdrawal of its appeal. Accordingly, this appeal is dismissed.

      Dated: 29 January 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59131, Appeal of Autonomous
Solutions, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals